       Case 2:21-mj-01775-DUTY Document 10 Filed 04/12/21 Page 1 of 1 Page ID #:18




                                                                                                     .S. d1~"~'1CTCO
                                                                                                                    URT


                                                                                                 A     ~ ~ ~UZ~
                                                                                        GCYENTRAL OIST !CT
                                                                                                             CAUFp,r~~n~'~ J


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                      CASE NUMBER
                                                     PLAINTIFF
                                v.                                      2:21-MJ-01775

  JosELnv FANTEx,                                                    ORDER OF TEMPORARY DETENTION
                                                                       PENDING HEARING PURSUANT
                                               DEFENDANT(S).              TO BAIL REFORM ACT


     Upon motion of Defendant                                             ,IT IS ORDERED that a detention hearing
is set for Friday. Auril 16.2021                                          ,at 10:00       a.m. / Op.m. before the
Honorable Jacqueline Chooliian                                            ,in Courtroom 880

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)




Dated:         April 12, 2021                                                 /s/
                                                     U.S. District Judge/Magistrate Judge




                      ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                         Page 1 of 1
